JOINT MOTION TO DISMISS
On motion of Metairie Bank & Trust Company, plaintiff-appellant in the above entitled and numbered cause, through its undersigned counsel of record herein, and on suggesting to the Court that mover desires to dismiss the said cause;
IT IS ORDERED BY THE COURT, that the above entitled and numbered cause be and the same is hereby dismissed.
MOLLERE, FLANAGAN & ARCEN-EAUX
BY: (si James T. Flanagan
James T. Flanagan
2341 Metairie Road
Metairie, LA 70004
837-4950
Counsel for Applicant-Plaintiff
MONTGOMERY, BARNETT, BROWN & READ
BY: (si Patrick J. Browne
Patrick J. Browne
806 First NBC Building
New Orleans, LA 70112
561-8989
Counsel for Respondent